DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 15-19 and 21-23, 27 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fusama (US20040078298) (hereinafter Fusama) in view of Urisaka et al. (US20030107568) (hereinafter Urisaka).
Regarding claim 1, Fusama discloses an item imaging system, comprising: 
an image capture area comprising [0066-0078; imaging article of interest for purchase]. 
at least one light [0102-0108; lighting for accurate display characteristics of article]. 
at least one camera [0066-0084; camera attached to robot including the wrist of imaging robot]. 
a processor connected to the at least one camera, wherein the processor is configured with processor-executable instructions to perform functions comprising [Figs. 4-16, 0066-0078; CRM for processing of recording and manipulation of articles of interest].
controlling the at least one camera to capture one or more images of an item in the item placement portion of the image capture area [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Fusama discloses the limitations of claim 1.  However Fusama does not explicitly disclose a structure comprising a curved surface and light configured to cast diffused lighting onto an item placement portion of the image capture area, a barrier between the item placement portion of the image capture area and the at least one light and an outer structure located outside of the image capture area.
Urisaka more explicitly discloses a structure comprising a curved surface [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a raised turntable for item].
light configured to cast diffused lighting onto an item placement portion of the image capture area [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
a barrier between the item placement portion of the image capture area [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a raised turntable for item ].
the at least one light and an outer structure located outside of the image capture area [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a turntable for item ].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka as stated above.  By incorporating the diffuse lighting illumination system of Urisaka to the object imaging system of Fusama, improvement in image quality including accurate imaging of surface features including glossiness, shape, texture and color is achieved (see Urisaka 0010-0013).
Regarding claim 2, Fusama discloses wherein: the image capture area further comprises a turntable connected to the processor and the processor is further configured with processor executable instructions to perform functions comprising: rotating the turntable as the at least one camera captures the one or more images of the item [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging].
Regarding claim 3, Fusama discloses the limitations of claim 3.  However Fusama does not explicitly disclose wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light.
Urisaka more explicitly discloses wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 4, Fusama discloses wherein the item comprises a vehicle [0073-0079; commercial product may be an automobile].
Regarding claim 6, Fusama discloses wherein controlling the at least one camera to capture the one or more images of the item comprises: controlling the at least one camera to capture at least one image of an interior of the item [Figs. 4-16, 0070-0090; purchaser operates the camera to select the position of the camera associated with the image data to be selected].
Regarding claim 15, Fusama discloses activating the at least one light in a predefined sequence while controlling the at least one camera to capture the one or more images of the item [Figs. 4-16, 0070-0090; purchaser operates the camera to select the position of the camera associated with the image data to be selected and lighting options corresponding to type of imaging].
Regarding claim 16, Fusama discloses a method comprising:
at least one camera [0066-0084; camera attached to robot including the wrist of imaging robot].
controlling the at least one camera to capture one or more images of an item in the item placement portion of the image capture area [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Fusama discloses the limitations of claim 16.  However Fusama does not explicitly disclose providing an image capture area, comprising:  at least one light configured to cast diffused lighting onto an item placement portion of the image capture area and a barrier between the item placement portion of the image capture area and the at least one light; providing an outer structure outside of the image capture area.
Urisaka more explicitly discloses at least one light configured to cast diffused lighting onto an item placement portion of the image capture area [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
a barrier between the item placement portion of the image capture area and the at least one light [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a turntable for item].
providing an outer structure outside of the image capture area. [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a raised turntable for item].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka as stated above.  By incorporating the diffuse lighting illumination system of Urisaka to the object imaging system of Fusama, improvement in image quality including accurate imaging of surface features including glossiness, shape, texture and color is achieved (see Urisaka 0010-0013).
Regarding claim 17, Fusama discloses wherein: the image capture area further comprises a turntable and the method further comprises: rotating the turntable as the at least one camera captures the one or more images of the item [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging].
Regarding claim 18, Fusama discloses the limitations of claim 18.  However Fusama does not explicitly disclose the raised is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light.
Urisaka more explicitly discloses wherein: the image capture area further comprises: a raised barrier between the at least one light and the item placement portion of the image capture area and the raised barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light  [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a raised turntable for item].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 19, Fusama discloses wherein the item comprises a vehicle [0073-0079; commercial product may be an automobile].
Regarding claim 21, Fusama discloses wherein controlling the at least one camera to capture the one or more images of the item comprises controlling the at least one camera to capture at least one image of an interior of the item [Figs. 4-16, 0070-0090; purchases operates the camera to select the position of the camera associated with the image data to be selected].
Regarding claim 22, Fusama discloses activating the at least one light in a predefined sequence while capturing the one or more images of the item [0102-0108; lighting for accurate display characteristics of article].
Regarding claim 23, Fusama discloses the limitations of claim 23.  However Fusama does not explicitly disclose wherein one or more light rays emitted from the at least one light are reflected off the of the outter structure to cast the diffused lighting.
Urisaka more explicitly discloses wherein one or more light rays emitted from the at least one light are reflected off the curved surface of the structure to cast the diffused lighting [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 27, Fusama discloses the limitations of claim 27.  However Fusama does not explicitly disclose wherein one or more light rays emitted from the at least one light are reflected off the of the outter structure to cast the diffused lighting.
Urisaka more explicitly discloses wherein one or more light rays emitted from the at least one light are reflected off the of the outter structure to cast the diffused lighting [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 31, Fusama discloses the limitations of claim 31.  However Fusama does not explicitly disclose wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area.
Urisaka more explicitly discloses wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area [Figs. 4-10, 0093-0099 0140-0160, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 32, Fusama discloses the limitations of claim 32.  However Fusama does not explicitly disclose wherein: the outer structure further comprises one or more of: at least a portion of a dome; at least a portion of a cone; at least a portion of a sphere; or at least a portion of a flat surface.
 Urisaka more explicitly discloses wherein: the outter structure further comprises least a portion of a dome; at least a portion of a cone; at least a portion of a sphere; or at least a portion of a flat surface. [Figs. 4-10, 0093-0099, 0140-0160, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 33, Fusama discloses the limitations of claim 33.  However Fusama does not explicitly disclose wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area.
Urisaka more explicitly discloses wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area [Figs. 4-10, 0093-0099, 0215; calibrating and optimizing diffuse reflection component for optimal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  
Regarding claim 34, Fusama discloses the limitations of claim 34.  However Fusama does not explicitly disclose wherein: the outter structure further comprises a one or more of: at least a portion of a dome; at least a portion of a cone; at least a portion of a sphere; or at least a portion of a flat surface.
Urisaka more explicitly discloses wherein: the structure further comprises a dome; and the dome comprises the curved surface [Figs. 6-8, 0140-0160, 0215; various modifications to structure of measurement device, including imaging and lighting component in an enclosed housing with various surfaces, walls and a raised turntable for item].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Fusama with the teachings of Urisaka for the same reasons as stated above.  

Allowable Subject Matter
Claim 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record disclose the claims as currently recited.  However they do not explicitly disclose wherein:USA.603361558.1/P5D4Attorney Docket No.: 1762719.000075 the raised barrier is a same color as a floor of the item placement portion of the image capture area; and the raised barrier blends in with the floor of the item placement portion in the one or more images due to the same color, when taken in the environment of the independent claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483